Citation Nr: 1522663	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-282 70	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to Dependents' Educational Assistance benefits prior to September 12, 2011, under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to October 1974, January 1991 to July 1991, and April 1997 to December 1997, with additional service in the National Guard.  The Appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Appellant if further action is required.


REMAND

In her August 2013 substantive appeal, the Appellant requested a Board video conference hearing in connection with the claim on appeal.  The record does not reflect that the RO has scheduled the video conference hearing.  Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without providing the Appellant an opportunity for the requested hearing.  Therefore, remand is required in this case to schedule the Appellant for a Board video conference hearing so that she may provide evidence in support of her claim.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).
	
Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a video conference hearing in accordance with the procedures set forth at 38 C.F.R. 
§§ 20.700(a), 20.704(a) (2014).  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




